DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US-20140076094-A1).


a handle base portion (12 Figure 1) on which an operation handle that operates opening/closing of a door of a vehicle (“the cap assembly 10 is a door handle assembly for a vehicle and includes a door handle” [PP 0014]) can be mounted; 
a cable portion (24 Figure 1) that can be fitted in the handle base portion; and 
a cable holding member (14 Figure 1) configured to hold the cable portion, 
wherein the cable holding member includes an interference portion (52 Figure 1) that interferes with the cable portion in a case in which the cable portion is not located at a fitting position, (Figure 2 shows that if the large diameter tube portion 20 is not located in the fitting position, then the interference portion 52 would interfere with the large diameter tube portion at the time of closing.) and does not interfere with the cable portion in a case in which the cable portion is located at the fitting position at a time of holding (Figure 2 shows that if the large diameter tube portion 20 is correctly located, then the cable holding member 14 can be closed without interference.).

With regards to claim 2, Mori discloses the device according to claim 1, 
wherein the cable portion (24 Figure 1) includes a large-diameter portion (20 Figure 1) and a small-diameter portion (18 Figure 1) at different positions in a longitudinal direction (This is interpreted as referring to a longitudinal direction of the cable.), and 
a sum of a sectional size of the large-diameter portion (the diameter of 20, Figure 4) and a size of the interference portion (measured from 50 to the interior edge of 14, Figure 4) in an interference direction (the horizontal direction of Figure 4) is larger than a size of a cable (measured form the interior surface of 14 to the interior surface of 12, Figure 4) formed by the cable holding member at a position where the interference portion does not exist (for example, position 46 of Figure 1).

With regards to claim 3, Mori discloses the device according to claim 2, 
wherein in the case in which the cable portion is located at the fitting position (shown Figure 2), the interference portion (52 Figure 2) of the cable holding member (14 Figure 2) does not interfere with the cable portion (24 Figure 2) and abuts against the small-diameter portion (18 Figure 2) at the time of holding.

With regards to claim 4, Mori discloses the device according to claim 2, 
wherein the cable portion includes: 
an inner cable (26 Figure 1); 
an outer tube (18 Figure 1) slidably including the inner cable; and 
a tube portion (20 Figure 1) including a part of the outer tube, the tube portion corresponds to the large-diameter portion (20 Figure 1), and the outer tube corresponds to the small-diameter portion (18 Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Jeong (US-20180347240-A1).

With regards to claim 5, Mori discloses the device according to claim 4, 
wherein the handle base portion (12 Figure 1) includes a fitting portion (22 Figure 1) in which the cable portion (24 Figure 1) can be fitted.
Mori does not disclose that a fitting groove to be fitted in the fitting portion is formed in the tube portion of the cable portion.
However, Jeong discloses another vehicle latch assembly with a cable portion (800 Figure 10) that includes a fitting groove formed in the tube portion of the cable portion, for locating the tube in the fitting portion (153 Figure 6) of the latch housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fitting groove of Jeong to the tube .

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Suzumura (US-7815231-B2).

With regards to claim 6, Mori discloses the device according to claim 1, 
wherein the cable holding member includes:  an abutment portion (inside surface of 14, Figure 4) capable of abutting against the cable portion (specifically the tube portion 20 of the cable portion 24, Figure 4) when bent about the bending portion (see below), and the cable holding member (14 Figure 4) holds the cable portion when the abutment portion abuts against the cable portion. (‘Abut’ here is interpreted as only requiring the abutting components to be adjacent but not in contact. This is consistent with Figure 7 of applicant’s specification, which shows a distance between the cable portion and abutment portion. Further, In re Lillich held that under the broadest reasonable interpretation “the word ‘abutting’ . . . cannot properly be construed as requiring that the sections shall contact each other.”)
Mori does not disclose that the cable holding member includes a bending portion extending from the handle base portion. Mori instead discloses a hinge portion (60 Figure 1) that allows rotation of the cable holding member.
However, Suzumura discloses a vehicle latch with a base portion (15 Figure 5) and a cable holding member (123a Figure 5) connected to the base by a bending portion (122a Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bending portion of Suzumura for the hinge portion of Mori. One of ordinary skill in the art would have been motivated to make this substitution in order to reduce the number of components of the latch.

With regards to claim 7, Mori in view of Suzumura discloses the device according to claim 6, 
wherein the interference portion (52 Figure 4) is a convex portion extending from a part of the abutment portion (inside surface of 14, Figure 4) in an abutment direction. (Figure 4 shows that the interference portion 52 is a convex extension of the abutment surface 14 in the direction of the cable when the cable holding member is in the closed position.)

With regards to claim 8, Mori in view of Suzumura discloses the device according to claim 6, 
wherein when the handle device (10 Figure 2) is installed in the door of the vehicle, the cable holding member (14 Figure 2) holds the cable portion (24 Figure 2) when the abutment portion abuts against the cable portion from an outside of the vehicle toward an inside of the vehicle. (The handle device can be installed be mounting apertures 42 such that the cable holding member 14 is oriented towards the outside of the door and the handle base portion 12 is towards the inside of the door.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130038074 A1: A vehicle door handle with a similar cable holding mechanism.
WO 2015115639 A1: A cable connecting device with a similar cable holding mechanism.
DE 102007052771 A1: A cable connecting device with a similar cable holding mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675